DETAILED ACTION
Claim Status
Claims 1-20 are pending in the application. 
The e-Terminal Disclaimer to obviate the nonstatutory double patenting rejection over copending Application No. 16/213,652, now US Patent No. 11,115,279, has been received and approved by the office on 11/06/2021.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fail to explicitly teach or disclose “a server to: parse different network device configuration documents to create a set of slots and anchor points relative to locations of related parameter settings, the slots indicating a type of parameter setting and the anchor points indicating a relative location within each of the different network device configuration documents based on the slot indications; receiving an indication of a change in parameter value for a network configuration setting common to at least two files of the plurality of different network device configuration documents within a scope of an editing session; determine a first location of a first configuration file and a second location of a second configuration file, using the associated anchor point, to apply the change in parameter value; apply the change in parameter to the determined first location within the first configuration file and the determined second location within the second configuration file”, in the specific manner and combinations recited in independent claims 1, 10 and 19.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZI YE whose telephone number is (571)270-1039. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 


/ZI YE/Primary Examiner, Art Unit 2455